DETAILED ACTION
This is in response to the applicant’s communication filed on 7/3/2019 wherein:
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a system and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of creating associations between assets and contacts and detecting the occurrence of an event are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is performed by “a processor of a data processing system” and involves “data storage,” nothing in the claim elements precludes the step from practically being performed in the mind.  Claim 8 similarly includes “data storage” and “a processor coupled to the data storage” and claim 15 similarly includes “a storage device” and “program code stored within the storage device that, when executed by a processor, causes the processor” to perform the method, as well as “data storage.”  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of creating associations between assets and contacts and detecting the occurrence of an event are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the system manages personal behavior, relationships, or interactions between people in that the owner of the assets is providing rules for providing information to his/her designated contact.  Further, the system may be considered a commercial/legal interaction in that it may form a business relationship between the owner of the assets and the proprietor of the system.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a processor device and data storage.  The processor and data storage are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “maintaining a record” and “transmitting an electronic communication” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the maintaining and transmitting steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “maintaining” and “transmitting” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, identifying storing information in memory as WURC, as recognized by Versata, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-14, and 16-21 merely add further details of the abstract steps/elements recited in claims 1, 8, and 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-14, and 16-21 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 also include insignificant extra solution activity in the form of transmitting communications and further limit the abstract idea by introducing the element of determining the time period, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 10, and 17 further limit the abstract idea by further describing the element of detecting a failure to log in, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 18 also include insignificant extra solution activity in the form of transmitting additional communications and further limit the abstract idea by introducing the element of detecting occurrence of a second event, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5, 12, and 19 also include insignificant extra solution activity in the form of receiving data, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6, 13, and 20 further limit the abstract idea by introducing the elements of building a custom rules set and applying the custom rules set, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7, 14, and 21 also include insignificant extra solution activity in the form of receiving and storing data, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation "the data storage.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that previously in the claim, a storage device is identified.  Examiner believes that “the data storage” is meant to refer to the “storage device” and interprets the claim as such.  The remaining claims are rejected as dependent on claim 15.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20150288770), in view of Barakat et al. (US 11037231).

Referring to claim 1:
Owens discloses a method of electronic communication, the method comprising: 

a processor of a data processing system maintaining, in data storage, a record identifying a plurality of assets managed by a managing party {Owens [0028][0029][0049] and Fig. 1 In an exemplary embodiment, the response module 54 is further structured to delete files and/or folders, execute a module 20 on a target computer 12 that wipes, i.e. unrecoverable deleting, all or portion of data, send files or predefined emails such as instructions to access account, user names, passwords, account locations, etc.[0049] where the files/emails identify the accounts, which are the assets managed by a managing party}; 

the processor maintaining, in data storage, a record identifying a plurality of contacts for communication regarding the plurality of assets {Owens [0036][0049] where the user’s emergency contacts are stored in the database}; 

the processor detecting occurrence of an event in which the managing party fails to communicate electronically within a time period {Owens [0030] At selected intervals, the investigation module 50 investigates the user identified sites to determine if the user has engaged in any on-line activity. . . If the investigation module 50 determines that there is a lack of online activity, the verification module 52 attempts to verify the user 30 is active[0030]}; and 

the processor, based on detecting occurrence of the event, transmitting an electronic communication regarding an asset among the plurality of assets to an associated contact among the plurality of contacts {Owens [0030][0031][0032][0049] If the investigation module 50 determines that there is a lack of online activity, the verification module 52 attempts to verify the user 30 is active [0030] and That is, the verification module 52 is structured to contact the user 30 and to contact the proxy 34[0031] }.

Owens discloses a system for personal monitoring which allows for a proxy to inform the system that the user is deceased or otherwise incapacitated, and thereby initiate responsive actions (abstract and [0006]).  Owens does not explicitly disclose the processor creating associations between selected ones of the plurality of assets and different ones of the plurality of contacts.

However, Barakat teaches a similar system for allowing a designee access to a user’s financial account in case of the user’s death or incapacitation (abstract).  Barakat teaches the processor creating associations between selected ones of the plurality of assets and different ones of the plurality of contacts {Barakat 12:30-53 and 13:30-64 and Fig. 4 In some examples, the different designees 105 have alternative access to the financial account based on different types of adverse events. The customer 101 can specify levels or nature of the access by the selected designee 105. The levels or nature of the access refers to one or more of particular accounts (e.g., checking account ending with “1234”), access limit (e.g., no more than $10,000), purpose (e.g., for medical expenses only, emergency fund only, cannot dispose real property, cannot dispose personal properties, or the like), or the like. Various access rules and limitations can be combined. For example, the customer 101 can specify that the designee 105 can access the checking account ending with “1234” with a limit of no more than $10,000 being withdrawn for the purposes of funeral expenses in the case of death of the customer 101 [12:30-53] and where Fig. 4 illustrates different designees being associated with various assets/accounts}; 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Owens to incorporate creating associations between various contacts and assets as taught by Barakat because this would provide a manner for making needed financial resources available in a timely manner (Barakat 1:1-20), thus aiding the user by ensuring the financial resources are applied in the most appropriate manner, thereby possibly saving the user’s life.

Referring to claim 2:
Owens discloses the processor transmitting an electronic communication to the managing party; and the processor determining the time period with reference to transmission of the electronic communication {Owens [0031][0035][0043] The verification module 52 attempts to contact the user 30 via email or a similar communication used by the user's 30 on-line sites [0031] and ...the administration module 48 is structured to receive, and the database module 46 is structured to store, a user response time and a proxy response time. The user response time is the time period between the verification module 52 sending a verification message to the user 30 and activating the response module 54 [0035]}.

Referring to claim 3:
Owens discloses wherein the detecting includes detecting the managing party failing to login to an online account within the time period {Owen [0044] where the user logs into the system by entering a verification code into the verification page and if the user does not do so within the user response time, the response module 54 is activated}.

Referring to claim 4:
Owens discloses wherein the time period is a first time period, the event is a first event, and the electronic communication is a first electronic communication; the method further comprises: the processor detecting occurrence of a second event in which the managing party fails to communicate electronically within a second time period; and the processor, based on detecting occurrence of the second event, providing, via a second electronic communication, increased access to the asset by the contact {Owen [0030][0031] where the first event is whether the user has engaged in any on-line activity and the second event is the system’s attempt to contact the user via email or other communication, and when the user fails to respond to the second event, the system transmits files to selected persons, thereby providing increased access to the asset}.

Referring to claim 5:
Owens discloses the processor receiving identification of the plurality of assets and the plurality of contacts from a mobile application {Owens [0026][0029][0036][0049] Generally, the user utilizes an interaction module 209 to interact with remote computers 12. Interaction modules 20B include, but are not limited to, a web browser module 20A as noted above, an e-mail module 20C, and an application module typically associated with a smartphone, e.g. a social network “app” (not shown)[0026]}.

Referring to claim 6:
Owens discloses the processor, based on input of the asset manager, building a custom rules set for the plurality of assets; and the processor applying the custom rules set to regulate visibility of account information for the plurality of assets to the plurality of contacts {Owens [0030]-[0035][0049][0056] where the user establishes the intervals, identifies the proxy(s), identifies the scripted actions, etc., as described in [0056] which allow the processor to transmit notifications/files to the selected persons in accordance with the user’s wishes}.

Referring to claim 7:
Owens discloses the processor electronically receiving and storing, in data storage, one of the plurality of assets {Owens [0031][0049] In an exemplary embodiment, the response module 54 is further structured to delete files and/or folders, execute a module 20 on a target computer 12 that wipes, i.e. unrecoverable deleting, all or portion of data, send files or predefined emails such as instructions to access account, user names, passwords, account locations, etc. [0049] where, in order to send the predefined emails or files, the files/emails must first be received and stored}.

Referring to claims 8-14:
Claims 8-14 are system claims similar to claims 1-7 and are rejected on the same basis.

Referring to claims 15-21:
Claims 15-21 are program product claims similar to claims 1-7 and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Roy, Michael D. "Beyond the Digital Asset Dilemma: Will Online Services Revolutionize Estate Planning." Quinnipiac Probate Law Journal, vol. 24, no. 4, 2011, p. 376-417. HeinOnline, https://heinonline.org/HOL/P?h=hein.journals/qplj24&i=385. Roy discloses digital estate planning services which allow the user to store information online and to designate recipients of the information.  Roy 377.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689